Appellant was indicted, tried, and convicted of violating the prohibition law and was duly sentenced to perform hard labor for the county. From the judgment of conviction, he appealed.
No questions are presented for the consideration of this court, except the record proper, as no exceptions were reserved pending the trial. No special charges were requested, nor was there a motion for a new trial. The question of the sufficiency of the evidence to sustain the conviction is not presented, as the affirmative charge was not requested. However, such request, if made, would, of necessity, have been denied, as the evidence was in conflict and presented a jury question.
The insistence here made by counsel for appellant that the judgment contained in this record was insufficient, as such, is wholly without merit. The judgment meets every requirement of law, and the record proper, as a whole, is regular and without error. The judgment of the circuit court, from which this appeal was taken, is affirmed.
Affirmed.